287 F.2d 810
Kenneth Wilson WOOD, Wilbur Reeves, and Cleo E. Lovett, Appellants,v.UNITED STATES of America, Appellee.
No. 18457.
United States Court of Appeals Fifth Circuit.
March 17, 1961, Rehearing Denied April 25, 1961.

Huey D. McInish, Dothan, Ala., Zach H. Douglas, Jacksonville, Fla., Alto V. Lee, III, Lee & McInish, Dothan, Ala., for appellants.
Hartwell Davis, U.S. Atty., Ira DeMent, Asst. U.S. Atty., Montgomery, Ala., for appellee.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
Appellants complain of their conviction of participation in a conspiracy to violate the liquor laws on two principal grounds.  The first is that there was a lack of substantial evidence that would tie all of the accused persons into a single conspiracy.  The second is that the trial court erred in not charging the jury that in considering circumstantial evidence they must reject such evidence unless the evidence not only was consistent with the guilt of the accused but was inconsistent with any other hypothesis.


2
As to the first point we find that there was sufficient evidence that all parties were tied together in a single conspiracy to sustain the jury's verdict.


3
As to the second point, not only did appellants fail to comply with Rule 30 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., since they did not request such a charge, but even if they had it would not have been error for the trial court to have refused it.  Holland v. United States, 348 U.S. 121, 75 S.Ct. 127, 99 L.Ed. 150.


4
The judgment is affirmed.